Exhibit 10.7

 

DISTRIBUTORSHIP AGREEMENT

 

THIS AGREEMENT made and entered into effective as of November 1, 2004, between
ISCO PRECISION OPTICS GmbH, Anna-Vandenhoeck-Ring 5, 37081 Gottingen, Germany,
(hereinafter referred to as “ISCO”) and BALLANTYNE OF OMAHA, INC., a Nebraska
corporation, 4350 McKinley Road, Omaha, Nebraska 68112, (hereinafter referred to
as “Ballantyne”), pursuant to which Ballantyne will act as the exclusive
distributor for the products set forth in Annex “A”, attached hereto and by this
reference incorporated herein (Annex “A”) in the United States of America,
Canada, and Mexico, (hereinafter referred to as the “Territory”).

 

NOW, THEREFORE, the parties hereto agree and covenant as follows:

 

1.                  GRANT OF DISTRIBUTORSHIP.

 

ISCO hereby grants Ballantyne, subject to the provisions of this Agreement, the
exclusive right to sell, lease, or otherwise distribute and service the ISCO
products identified in the attached Annex “A”.  Ballantyne agrees to go on
exhibitions, to advertise in corresponding magazines and to undertake all
necessary steps to market the ISCO products, to secure business and markets for
the named products of ISCO in such Territory, to develop and maintain a
substantial volume of sales of said products, to use diligent efforts to
establish contacts with customers, promote ISCO’s products and develop customer
specifications consistent with those of ISCO’s products.  In addition,
Ballantyne will seek new product ideas or new application ideas and from time to
time forward them as feedback to ISCO.

 

Annex “A”, as attached at the time of the signing of this Agreement, is for
illustrative purposes only to provide an initial list of products to be covered
by this Agreement.  At the effective date of this Agreement, the parties will
initial and attach the ISCO Distributor Price List in effect on that date. 
Ballantyne shall not distribute or sell in the Territory any products which are
not produced by ISCO.

 

2.                  PURCHASE OF UNITS.

 

Orders shall be placed by Ballantyne by issuance of a purchase order and all
necessary import certifications and permits.

 

3.                  PRICE.

 

A.              The prices applicable to products under this Agreement shall be
those shown on the ISCO Distributor Price List, Annex “B” attached.

 

B.                ISCO will provide Ballantyne with a copy of any new ISCO
Distributor Price List at least ninety (90) days prior to its effective date.

 

1

--------------------------------------------------------------------------------


 

C.                Any price decreases reflected on any new ISCO Distributor
Price List or otherwise made available by ISCO to its distributors will
immediately, upon their effective date, apply to purchases under this Agreement.

 

4.                  DELIVERY.

 

A.              Ballantyne will pay freight charges on all shipments made
hereunder.  Shipments will be made by air freight with shipments consolidated to
obtain the cheapest possible rate, and for all shipments the terms of delivery
are “ex work Gottingen”.

 

B.                ISCO shall make shipment of products ordered under this
Agreement within thirty (30) days following receipt of orders from Ballantyne. 
If any orders cannot be delivered within this time period, ISCO shall notify
Ballantyne in writing of the reason for the delay and state a date upon which
shipment will be made.

 

C.                ISCO shall provide Ballantyne with notice of any inventory
stocks that are at low levels so that Ballantyne can anticipate possible delays
in shipment for those products.

 

D.               All products will be packed and packaged with adequate
protection to withstand the rigors of international air shipment and handling. 
Risk of loss or damage in transit shall be borne by Ballantyne’s transport
insurance carrier.  Title to the products shall pass to Ballantyne upon delivery
to the carrier.

 

E.                 Ballantyne will provide to ISCO on a monthly basis the sales
activity by product to assist ISCO in planning its production.  ISCO will
receive monthly and accumulated figures from Ballantyne, (“Lens Report”) and
ISCO will send Ballantyne their inventory balances.

 

5.                  ACCEPTANCE.

 

All products ordered shall be subject to final inspection and acceptance at
Ballantyne within thirty (30) days following delivery.  If the products are to
be shipped directly to Ballantyne’s customer or delivered to the customer
without being opened and repackaged by Ballantyne, final inspection and
acceptance will be made at the customer’s facility within thirty (30) days after
delivery to the customer.

 

6.                  EXCLUSION OF OTHER DISTRIBUTORS.

 

ISCO shall help to the extent which is reasonable and common in the relevant
kind of business to prevent its other distributors from making sales,
advertising, or

 

2

--------------------------------------------------------------------------------


 

promotion efforts in, or ship ISCO products into Ballantyne’s Territory.

 

7.                  TRADEMARKS OR TRADE NAMES.

 

ISCO will take all necessary steps to protect and retain all trademarks
registered by ISCO in the United States for products purchased hereunder.

 

8.                  PAYMENTS.

 

A.              Payment terms will be thirty (30) days from receipt of goods by
Ballantyne or its customer, with a discount of two percent (2%) if paid within
fourteen (14) days from receipt of product by Ballantyne or its customer.

 

B.                All payments shall be made in Euros.

 

9.                  EXISTING INVENTORY.

 

Ballantyne agrees that its inventory of lenses shall remain constant at least
Two Hundred Fifty Thousand Euros (€250,000.00) for a period of one (1) year, and
Ballantyne shall order additional product required to maintain such level during
the term of this Agreement.  ISCO will use its best efforts to assist Ballantyne
to reduce any excess inventory.

 

10.            TERMINATION OF AGREEMENT.

 

A.              This Agreement shall remain in effect for a period of thirty-six
(36) months from the effective date hereof.

 

B.                Either party shall have the right to terminate this Agreement
at the end of this thirty-six (36) month period without show of cause by
notifying the other party of its intention to so terminate this Agreement not
less than nine (9) months prior to the expiration date.

 

C.                In order to maintain the exclusivity of this distributorship,
Ballantyne agrees to a minimum dollar volume of purchase of One Million Euros
(€1,000,000.00) during each year in which this Agreement is in effect, of which
approximately one-fourth (¼) shall be ordered during each quarterly period.  To
the extent feasible, orders will be placed each month, and shipped within thirty
(30) days, as provided in Paragraph 4.B.  Ballantyne shall be given notice in
writing by ISCO of any intention to terminate its exclusive distributorship for
failure to maintain this dollar volume of purchase, and Ballantyne shall have a
minimum of forty-five (45) days in which to cure any such deficiency.

 

D.               This Agreement shall be automatically renewed at the end of
this thirty-six (36)

 

3

--------------------------------------------------------------------------------


 

month period, determined as set forth above, for one-year periods thereafter
unless either party notifies the other party, without show of cause, not less
than nine (9) months prior to the end of any such one year period, of its
intention not to renew this Agreement.

 

E.                 This Agreement may be terminated by either party if the other
party becomes insolvent, makes a general assignment for the benefit of
creditors, declares bankruptcy, becomes subject to any proceeding in bankruptcy,
receivership, or insolvency, or is otherwise unwilling or unable to make
shipments or fulfill its commitments under this Agreement, or commits a breach,
or nonobservance of any of the provisions hereof.

 

F.                 Notice of intent to terminate shall be given as provided in
Article 13 hereof.  The effective date of such notice shall be the date of
receipt by the other party.

 

11.            WARRANTY.

 

A.              ISCO agrees and warrants that all articles, materials, and
products supplied to Ballantyne or its customers will conform to the
specifications, drawings, samples, or other descriptions, including those
contained in sales literature or technical bulletins, furnished or adopted by
ISCO, except for intentional or negligent acts of third parties.

 

B.                All products will be of good material and workmanship and free
from defects and will be of merchantable quality and fit for the intended
purpose.  Such warranties by ISCO shall run to the benefit of Ballantyne, its
employees and purchasers.  ISCO further warrants that all articles delivered
under this Agreement will be free from defect in design and manufacture. 
Ballantyne’s approval of designs furnished by ISCO shall not relieve ISCO of its
obligations under this warranty.

 

C.                Any articles or materials not accepted or not in conformance
with specifications or generally accepted practices or workmanship may be
returned to ISCO, freight collect, for replacement, repair, credit, or refund,
depending on the damage or failure.  Any item which has not been placed in use
shall be replaced, or a credit or refund given.  Any item which has been placed
in use may be repaired, but is to be put in new condition.  This warranty shall
be effective for a period of one (1) year following the date of receipt of the
product by Ballantyne.

 

12.            GENERAL PROVISIONS.

 

A.              This Agreement contains all of the understandings of the parties
hereto, and, as of its effective date, supersedes any and all other agreements
written or oral between them.  No waiver, modification, or amendment hereof
shall be effective unless made in writing and executed by both parties hereto.

 

4

--------------------------------------------------------------------------------


 

B.                ISCO shall defend and hold Ballantyne harmless from all claims
or causes of action by any third party with reference to or in connection with
the distributorship granted herein, or the right of Ballantyne to market and
distribute the products of ISCO within the Territory.

 

C.                This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their legal representatives, successors, or assignees.

 

D.               If any covenant, agreement, term or provisions of this
Agreement, as from time to time amended, or the application thereof to any
situation or circumstance shall be invalid or unenforceable, the remainder of
this Agreement or the application of any covenant, agreement, term or provision
not affected shall be valid and enforceable to the fullest extent permitted by
applicable law.

 

E.                 This Agreement shall be construed and interpreted in
accordance with the UN Sales Convention (United Nations Convention on Contracts
for the International Sale of Goods).  Any controversy that cannot be settled
directly in practical and dignified negotiation shall be submitted to
arbitration in Douglas County, Nebraska, by and in accordance with the rules of
the American Arbitration Association then prevailing and the Federal Arbitration
Act, 9 U.S.C. §§ 1-16, and judgment upon the award by the arbitrator may be
entered in any court having jurisdiction thereof.

 

13.            NOTICES.

 

All notices regarding this Agreement shall be in writing, sent by certified
mail, or delivered by a messenger who will obtain a receipt for delivery,
directed to:

 

A.              In the case of ISCO:

 

EXECUTIVE DIRECTOR

Anna-Vandenhoeck-Ring 5

37081 Gottingen

Germany

 

B.                In the case of Ballantyne:

 

PRESIDENT

Ballantyne of Omaha, Inc.

4350 McKinley

Omaha, Nebraska 68112

U.S.A.

 

5

--------------------------------------------------------------------------------


 

In confirmation hereof the parties hereto have caused this Agreement to be
signed by a duly authorized individual or officer of the company, each
certifying that he is empowered to act on behalf of his company as of the month,
day and year written below.

 

 

ISCO PRECISION OPTICS GmbH

BALLANTYNE OF OMAHA, INC.

 

 

 

 

 

 

By:

/s/ Hans J. Manus

 

By:

/s/ John Wilmers

 

 

 

 

 

 

 

 

 

 

Hans J. Manus

 

 

John Wilmers

 

 

 

 

 

 

Printed Name

 

Printed Name

 

 

 

 

 

 Managing Director

 

 

President

 

 

 

 

 

 

Title

 

Title

 

 

 

 

 

28. October 2004

 

 

10-28-04

 

 

 

 

 

Date

 

Date

 

6

--------------------------------------------------------------------------------